FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARGARITA OCAMPO,                                 No. 08-71293

               Petitioner,                        Agency No. A099-294-901

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Margarita Ocampo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) decision finding her removable for participating in alien

smuggling. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and for substantial evidence the agency’s findings of fact.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

       Substantial evidence supports the IJ’s determination that Ocampo is

removable for alien smuggling where the evidence indicates she actively assisted

in the alien smuggling attempt. See Altamirano v. Gonzales, 427 F.3d 586, 592

(9th Cir. 2005) (requiring alien provide “some form of affirmative assistance to the

illegally entering alien”).

       We lack jurisdiction to consider Ocampo’s contentions that her border

interrogation violated her regulatory rights under 8 C.F.R. § 287.3 and violated due

process, requiring the exclusion of the Form I-213, because she failed to exhaust

these contentions before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   08-71293